DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 04/20/2020 are approved by the examiner. The drawings include colored entries; applicant is reminded that colored drawings require a petition.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 16 2022.
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on September 16 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8-10 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US-20190241772-A1).
	Claims 1, 4 and 15: Zhao discloses a process of joining at least two components via dielectric heating of an adhesive comprising the steps of forming a nanocomposite by blending a nanofiber/nanosheet/graphene susceptor (thus meeting the claimed nanoheater) and a thermosetting polymer such as an epoxy; applying/coating the composition between two components and curing via the application of a radio frequency treatment (abs, ¶8-10, 15-21, 27, 38-47, examples, Figs 1, 6-9, 13 with accompanying text).
	Claim 2: Zhao discloses the addition of a thinner such as cyclobutane (which meets the solvent limitation)  and heating at 50 0C – thus leading to at least a partial removal since cyclobutanes have a low boiling point (example 4).
	Claims 8-10: Zhao discloses bonding different materials such as glass and metal parts (¶ 3, 21, 127and examples).
	Claims 12-17: Zhao discloses carbon nanotubes, epoxy, a frequency range of 10 MHz to 20 GHz, and  a loading range up to 2 wt% such as 0.5 wt% (which would be below the percolation threshold) (abs, ¶ 9-17, 27, 45, 53-55, 115 and examples, examples, Figs 1 and 7 with accompanying text). Regarding the claimed dielectric loss property, if a prior art reference teaches the substantially identical susceptor material, it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present.
Claim(s) 1, 3, 4 and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney (WO-2019104216-A1).
	Claims 1 and 15: Sweeney discloses a process of joining two components via direct heating of an adhesive comprising the steps of forming a nanocomposite by blending a MWCNT susceptor and an epoxy; applying/coating the composition between two components and curing via the application of a radio frequency (abs, ¶6-12, 38-42, examples, Figs 1, 6-9 with accompanying text).
	Claims 3, 4, 7, 11-14 and 17: Sweeney discloses various susceptors such as  MWCNTs, graphene and ceramics nanosheets,  a loading range of 0.1 to 10 wt% with a percolation threshold of 1 wt%, the epoxy component and the dielectric loss feature (abs, ¶ 7, 12, 40-42, examples, Figs 1 and 7 with accompanying text).
	Claims 8-10: Sweeney discloses bonding different materials such as steel and/or aluminum (¶ 46, 81 and examples).
	Claim 16: Sweeney discloses various frequencies such as 20-200 MHz (examples, Fig 1 with accompanying text).
Claim(s) 1, 2, and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (US20030102305).
	Claims 1, 2 and 15: Ryan discloses a process of bonding two or more substrates via RF curing an adhesive comprising the steps of forming a composition by blending a carrier, a susceptor and an adhesive compound; optionally drying the carrier; applying/coating the composition between two substrates and curing via the application of a radio frequency applicator (abs, ¶27-33, 126-130, 139, 213, 245-260, examples, Figs 4-11 with accompanying text).
	Claims 8-10: Ryan discloses bonding different materials such as glass, steel and/or aluminum (¶ 7, 221 and examples).
	Claims 11-14: Ryan discloses the non-ferromagnetic susceptor and epoxy (¶32, 424, 443). Regarding the claimed dielectric loss property, if a prior art reference teaches the substantially identical susceptor material, it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present.
	Claims 16 and 17: Ryan discloses various frequencies such as 14 MHz and non-electrically conducting components – thus meeting the percolation limitation (examples).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao.
The Zhao reference discloses the claimed invention but does not explicitly disclose the claimed structural range, loading range and specific nanoheaters. Zhao discloses the nanofibers, nanorods, nanotubes shapes, a size of 20-100 nm and 1-20 microns, various types of nanoheaters such as ceramic, carbon nanofibers, carbon nanotubes and/or graphene sheets, and a loading range of up to 10 wt% (abs, ¶9-15, 44-55). Given that the Zhao reference discloses the claimed ranges that overlap with the presently claimed range and the claimed nanoheaters shapes and sizes, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught  sizes and percentages, including those presently claimed, to obtain a suitable composition. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the claimed structural and experimental variables with the benefit gain of enhancing the fastening and there is no evidence nor teaching that the selection and optimization of the components would be repugnant to a skilled artisan.
Claim(s) 5, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney as applied to claim 1 above, and further in view of McGrath (US-20180148557-A1).
The Sweeney reference discloses the claimed invention but does not explicitly disclose the structural variables for the carbon nanotubes and the dielectric loss.  It is noted that the Sweeney reference discloses carbon nanotubes susceptors and the claim(s) call(s) for a specific structural range.  In an analogous art, the McGrath reference discloses susceptors with a diameter range of 10 nm to 100 microns and a length range of 10 nm to 10 mm (abs, ¶59-61).  One of ordinary skill in the art would have recognized that applying the known technique of McGrath to the teachings of Sweeney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of meeting the desired dispersion, compatibility and conductivity requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764